            Case 1:20-cv-10039-CM Document 6 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

BENJAMIN J. DELO,

                                Plaintiff,
                                                                20-CV-10039 (CM)
                    -against-
                                                                CIVIL JUDGMENT
JPMORGAN CHASE & CO., et al.,

                                Defendants.

         Pursuant to the order issued February 11, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice for Plaintiff’s failure to submit a completed request to proceed in forma pauperis (“IFP

application”) or pay the $400.00 in filing fees. See 28 U.S.C. §§ 1914, 1915.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     February 11, 2021
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
